Citation Nr: 0806413	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for service-connected dysthymia.

2.  Entitlement to a higher initial disability rating for 
service-connected diabetic nephropathy than 0 percent prior 
to August 20, 2003, and 30 percent from August 20, 2003.

3.  Entitlement to an increased rating for service-connected 
diabetes mellitus (DM), type II, currently rated as 20 
percent disabling.

4.  Entitlement to service connection for left embolus or 
thrombosis, to include as secondary to service-connected DM.

5.  Entitlement to service connection for skin ulcers and 
decubitus ulcers, to include as secondary to service-
connected DM.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1963 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from September 2005 and November 2005 rating decisions by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
September 2005 rating decision assigned an initial evaluation 
of 50 for dysthymia; and an initial evaluation for diabetic 
nephropathy of 0 percent for the period prior to August 20, 
2003, and 30 percent for the period from August 20, 2003; 
denied an increased rating for DM; denied TDIU; and denied 
service connection for left embolus or thrombosis.  The 
November 2005 rating decision denied service connection for 
skin ulcers and decubitus ulcers, including as secondary to 
service-connected DM.  

The Board has also reviewed the record with respect to a 
claim for service connection for post-traumatic stress 
disorder (PTSD), which was initially denied in an October 
2002 rating decision.  Thereafter, the veteran filed a timely 
notice of disagreement and was issued a statement of the case 
in May 2004.  He did not thereafter file a timely appeal and 
the October 2002 rating decision therefore became final.  An 
application to reopen that claim was then adjudicated by the 
RO in February 2007 on a de novo basis.  As there is no 
indication that the veteran ever filed a notice of 
disagreement with the February 2007 decision, this claim is 
not subject to current appellate review.

The issues of entitlement to service connection for skin 
ulcers and decubitus ulcers, and left embolus or thrombosis, 
to include as secondary to service-connected DM, and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  For the entire period of claim, the veteran's dysthymia 
has been manifested by symptoms that more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, due to symptoms of near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; and inability to 
establish and maintain effective relationships.

2.  For the entire period of claim, the veteran's dysthymia 
has not more nearly approximated total occupational and 
social impairment.

3.  For the period of initial rating claim prior to July 14, 
2003, the veteran's diabetic nephropathy did not manifest by 
symptoms that more nearly approximated arterial hypertension 
requiring continuous medication.

4.  For the period of initial rating claim from July 14, 2003 
to September 7, 2003, the veteran's diabetic nephropathy was 
manifested by symptoms that approximated arterial 
hypertension requiring continuous medication.

5.  For the period of initial rating claim from September 7, 
2003 to August 22, 2004, the veteran's diabetic nephropathy 
has been manifested by symptoms that more nearly approximate 
proteinuria.

6.  For the period of initial rating claim from August 22, 
2004 to February 15, 2005, the veteran's diabetic nephropathy 
has been manifested by blood urea nitrogen (BUN) over 80mg%.

7.  For the period of initial rating claim from February 15, 
2005, the veteran's diabetic nephropathy has been manifested 
by symptoms that more nearly approximate proteinuria.

8.  The veteran's DM, type II, requires insulin and 
restricted diet, without any regulation of activities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
veteran's service-connected dysthymia symptoms more nearly 
approximated the schedular criteria for a 70 percent rating 
for the entire initial rating period.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.130, Diagnostic Code 9433 (2007). 

2.  For the period of initial rating claim prior to July 14, 
2003, the criteria for a compensable initial rating for 
service-connected diabetic nephropathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.115b, Diagnostic Code 7451 (2007).

3.  For the period of initial rating claim from July 14, 2003 
to September 7, 2003, the criteria for a 30 percent initial 
rating for service-connected diabetic nephropathy have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.115b, Diagnostic Code 7451 (2007).

4.  For the period of initial rating claim from September 7, 
2003 to August 22, 2004, the criteria for a 60 percent rating 
for service-connected diabetic nephropathy have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.115b, Diagnostic Code 7451 (2007).

5.  For the period of initial rating claim from August 22, 
2004 to February 15, 2005, the criteria for a 100 percent 
rating were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.115b, Diagnostic Code 
7451 (2007).

6.  For the period of initial rating claim from February 15, 
2005, the criteria for a 60 percent rating for service-
connected diabetic nephropathy have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.115b, Diagnostic Code 7451 (2007).

7.  The criteria for a disability rating in excess of 20 
percent for DM, type II, have not been met for any period of 
increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.119, Diagnostic 
Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
dysthymia and diabetic nephropathy.  In Dingess, it was held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient as to 
the claims for service connection for dysthymia and diabetic 
nephropathy, VA's duty to notify as to the claims for 
increased initial rating for these disorders has been 
satisfied.

With respect to the claim for an increased rating for DM, 
prior to the adjudication of the claim, a January 2005 letter 
advised the veteran of the evidence necessary to substantiate 
his claim for an increased rating for DM, type II, and the 
respective obligations of the veteran and the VA in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This and other claims were thereafter denied in a 
rating decision in September 2005.  Notice on the issues of 
establishing a disability rating and effective date of award 
was also provided in March 2006, followed by a readjudication 
of the claim in the May 2007 supplemental statement of the 
case, at which time such notice was again provided.  

Following the increased rating claim notice in January 2005, 
the veteran was also provided with the specific criteria 
relating to an increased rating as to the claim for an 
increased rating for DM in the March 2006 statement of the 
case and May 2007 supplemental statement of the case.  
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).  The veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and VA treatment records.  The Board further notes that the 
veteran has been provided with the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The veteran 
has also not indicated any intention to provide additional 
evidence in support of his claims, and has not requested that 
VA assist him in obtaining any other evidence.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Entitlement to Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when service connection has been in effect 
for many years, the primary concern for the Board is the 
current level of disability.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Here, the focus for adjudicating the claims 
for higher initial ratings for diabetic nephropathy and 
dysthymia is on the evidence since the establishment of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  With respect to the increased rating claim for DM, 
the focus is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

Entitlement to an Initial Rating in Excess of 50 percent for 
Dysthymia

Background

Service connection for dysthymia was established by the 
September 2005 rating decision on appeal, which granted 
service connection and assigned a 50 percent initial rating, 
effective from June 17, 2004.  

VA outpatient records from December 2002 reflect an 
assessment that included major depressive disorder secondary 
to the veteran's medical condition, and the veteran was 
assigned a Global Assessment of Functioning (GAF) scale score 
of 40.  

VA mental disorders examination in April 2005 revealed that 
the veteran reported depression and aggressiveness due to 
long-term hospitalizations relating to multiple medical 
conditions and complications.  It was also noted that the 
veteran was bedridden and needed total care.  Mental status 
examination revealed that the veteran's mood was depressed 
and anxious.  He affect was constricted.  Attention, 
concentration, memory, insight and judgment were fair, but it 
was indicated that he had no impairment of thought processes 
or communication.  He was unable to maintain minimal personal 
hygiene nor able to do other activities, and had been 
depressed, anxious, and had a sleeping impairment.  The Axis 
I diagnosis was dysthymia and the veteran was assigned a GAF 
scale score of 50.  The examiner commented that the veteran's 
presented symptoms of depression with aggressivity and 
negativism were due to all his medical conditions and 
complications.  

In an addendum report, dated in July 2005, the April 2005 
examiner concluded that the veteran was considered totally 
and permanently disabled due to his neuropsychiatric 
condition, diagnosed as dysthymia secondary to his service-
connected nephritis and DM.

VA PTSD examination in December 2006 revealed that the 
veteran had a history of being hospitalized at the San Juan 
VA Medical Center over the past six years.  The veteran 
described symptoms of severe nervousness, which started "a 
long time ago," and occurred at the rate of 3-4 times a 
week, intermittent tremors, which started six months ago, 
moderate fearfulness that began last October on a daily 
basis, lack of appetite with a 40 pound weight loss since 
last October, and a severely depressed mood, which started 
while in Vietnam, on a daily basis.  

Mental status examination revealed that the veteran's affect 
was constricted and mood described by the veteran as "not 
too good."  Thought process and content were considered 
unremarkable.  There were no delusions.  The veteran also 
denied any sleep impairment, panic episodes, or homicidal or 
suicidal thoughts.  The veteran was not found capable of 
maintaining minimum personal hygiene due to his paraplegia.  
However, his mental disorder was apparently found to be a 
problem with activities of daily living and recreational 
activities.  The Axis I diagnosis was dysthymic disorder, and 
the veteran was assigned a GAF of 50.  The examiner commented 
that due to the veteran's physical condition as a paraplegic, 
there was total occupational and social impairment in the 
areas of functional state and quality of life.  

VA mental disorders examination in April 2007 indicated that 
the veteran was evaluated at his hospital room at the spinal 
cord injury service.  It was noted that the veteran had been 
treated at the hospital with an antidepressant, and that at a 
VA consultation in November 2006, he reported decreased 
appetite, difficulty sleeping, and decreased energy.  In the 
November 2006 assessment, the examiner stated that the 
veteran presented with moderate depressive symptoms with 
partial response to current antidepressant.  At that time, he 
was found to be in contact with reality, not suicidal, and 
not homicidal.  The Axis I diagnosis was depression, not 
otherwise specified, and dysthymic disorder, and the veteran 
was assigned a GAF of 55.  

Mental status examination revealed that the veteran's mood 
was depressed and anxious.  His affect was constricted.  
Attention and concentration were fair.  He was not 
hallucinating.  His insight and judgment were fair.  The 
examiner further noted that while the veteran had no 
impairment of thought processes or delusions, he had a 
history of aggressive reactions with negativism and 
depression.  The veteran was also unable to maintain a 
minimal personal hygiene or do other activities.  He was also 
oriented but reported forgetting many things at times and had 
been depressed, anxious and reported a sleeping impairment.  
These actions were found to reflect severe impairment on his 
independent functioning.  The Axis I diagnosis was dysthymic 
disorder, and the veteran was assigned a GAF of 50.

Analysis

The applicable rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), GAF scores of 51 to 60 
generally reflect some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

After a review of the evidence, the Board finds that, for the 
entire period of claim, the veteran's dysthymia has been 
manifested by symptoms that more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, due to symptoms of near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; and inability to 
establish and maintain effective relationships, as required 
for a 70 percent disability rating.  The evidence shows 
complaints or clinical findings of severely depressed mood, 
anxious mood, constricted affect, severe nervousness, 
inability to maintain personal hygiene (some of which has not 
been differentiated from psychiatric disability of 
dysthymia), problem with activities of daily living, 
aggressive reactions, memory impairment, and sleep 
impairment, which symptoms caused severe impairment on 
independent functioning. 

The GAF scores assigned ranged from 40 to 55.  The GAF of 40 
represents major impairment in several areas such as school, 
family relations, judgment, thinking, or mood.  A GAF or 55 
represents moderate psychiatric symptoms or moderate 
difficulty in social and industrial functioning.  The 
majority of the veteran's GAF scores assigned during the 
initial rating period were 50, which represents serious 
psychiatric symptoms or serious social and industrial 
impairment.  For these reasons, the Board finds that the 
criteria for a higher initial disability rating for dysthymia 
have been met for the entire period of initial rating claim.  
38 C.F.R. § 4.130.  

The Board further finds that, for the entire period of claim, 
the veteran's dysthymia has not more nearly approximated 
total occupational and social impairment, as required for a 
100 percent disability rating.  The evidence does not show 
that for any period of the claim the veteran's dysthymia 
manifested gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; and memory loss for 
names of close relatives, own occupation or own name, and 
none of these criteria is shown with respect to the veteran's 
dysthymia.  38 C.F.R. § 4.130.  

Entitlement to a Higher  Initial Rating for Diabetic 
Nephropathy

Background

Diabetic nephropathy was service connected by a September 
2003 rating action, at which time a noncompensable (0 
percent) rating was assigned from January 31, 2003, and a 
"staged" rating of 30 percent was assigned from August 20, 
2003.  

VA treatment records from January 2003 reflect renal scan 
findings that confirm bilateral non-obstructed hydronephrosis 
with some probable, possibly post-surgical, deformity of the 
left kidney.  Two days later, computed tomography of the 
kidneys was interpreted to reveal that hydronephrosis had 
resolved.  

VA treatment records from April 2003 reflect that the 
veteran's hospital diabetes regimen was increased the 
previous day.  The admission diagnosis was noted as bed sore.  
It was also noted at this time that the veteran's diabetes 
was complicated by persistent dietary noncompliance.  At the 
end of April, it was also indicated that the veteran 
continued on antibiotic therapy for a urinary tract 
infection.  In early May 2003, it was noted that the 
veteran's bladder was being managed with a Texas catheter 
before admission, and that since admission, a Foley's had 
been in place since January 6, 2003, at which time the 
veteran was found to have bilateral hyronephrosis on renal 
sonogram and urodynamics revealed a high residual, high 
detrusor pressure, and overflow voiding.  He had been started 
on an intermittent catheter since March 26, 2003, and was 
wearing a Texas catheter in between.  Recent volumes on 
catheter were noted to be down.  In mid May 2003, it was 
noted that the veteran's urine was slightly cloudy and he was 
to continue the Foley.  The reporting physician commented 
that apparently, the veteran's bladder decompensated when he 
had an infection.  It was also noted that the veteran was a 
good candidate for a clear intermittent catheterization or a 
catheterizable stoma.  Over the next week, there were blood 
pressure readings of 136/78, 149/76, 120/80, and 140/73.  At 
the end of the week, it was noted that the veteran was a T6-9 
paraplegia with a neurogenic bladder.  It was also noted that 
during this admission the veteran had developed urosepsis and 
bilateral hydronephrosis after the removal of a semi-rigid 
penile prosthesis which was being managed with an external 
catheter.  He had now had an indwelling Foley since May 17.  

In July 2003, it was noted that the veteran's medical history 
included bilateral nephrolithiasis and arterial hypertension, 
and the veteran was discharged on July 17.  On August 20, 
2003, the veteran was again admitted with another urinary 
tract infection, and on September 4, 2003, the veteran was 
discharged with diagnoses of urinary tract infections, acute 
renal failure, bacteremia, DM, type II, and paraplegic with 
decubitus ulcers.  

September 7, 2003 VA hypertension examination revealed that 
the veteran reported serious complications since his post-
service motorcycle accident in 1970, including neurogenic 
bladder and bowel, pressure ulcers, and urethral calculi.  It 
was the opinion of this examiner that the veteran's 
hypertension was an integral part of his diabetic nephropathy 
established by the presence of hypertension and proteinuria.  

The veteran was once again admitted to the hospital on 
September 24, 2003, due to fever and sedimented urine, and 
discharged on October 1, 2003, with discharge diagnoses that 
included DM, urinary tract infection hypertension, and 
hyperlipidemia.

A VA outpatient treatment record August 2004 reflect 
laboratory results of BUN at 79.1 on August 22, 2004, 84.2 on 
August 23, and 90.4 on August 24, and creatinine was at 5.4, 
5.5, and 5.3, on each date, respectively.  The impression was 
obstructive renal failure superimposed with intrinsic renal 
failure most likely hypoperfussion which had not shown 
improvement in creatinine levels at this moment.  On August 
24, albumin was indicated to be within the normal range of 
2.6 to 5.2, at 2.8.  A VA treatment record from the end of 
August 2004 reflects that the veteran continued to improve 
from his renal failure and was markedly improving from his 
acidosis state after diuretic therapy.  Plendil was started 
in order to control the veteran's blood pressure and protect 
renal function.  

VA February 15, 2005 DM examination revealed multiple 
urinalyses that were found to reflect evidence of 
proteinuria, the last one being in February 2005, at which 
time there was 30 milligrams (mg) of protein, and the 
veteran's serum creatinine and BUN were reportedly within 
normal limits.  The diagnosis was DM, type II, insulin 
required, uncontrolled, with nephropathy.

VA hypertension examination in February 2005 revealed that 
the veteran was taking Lisinopril on a daily basis.  Blood 
pressure readings were 150/88, 153/90, and 155/90.  There was 
no evidence of hypertensive heart disease or arteriosclerotic 
complications of hypertension.  The diagnosis was arterial 
hypertension.  

VA general medical examination in February 2005 revealed a 
blood pressure reading of 153/90, and an August 2004 renal 
sonogram was interpreted to reveal mild bilateral 
pelvocaliectasis, and a Foley catheter in place within an 
underdistended urinary bladder.  The diagnosis included 
bilateral pelvocaliectoasis, DM, type II, major depression, 
neurogenic bowel and bladder, and nephrolithiasis.  

A VA treatment record from November 2005 reflects laboratory 
results of albumin at 2.8, creatinine at 0.9, and urea 
nitrogen at 19.1.

A VA treatment record from early December 2005 reflects 
laboratory results of albumin at 2.9, creatinine at 0.7, and 
urea nitrogen at 18.8.  In mid-December 2005, albumin was at 
2.8, and creatinine at 0.8.  

A January 2006 VA discharge summary notes that the veteran's 
prolonged hospital course began in March 2001, due to right 
trochanteric pressure ulcer.  He remained hospitalized until 
October 2002, when he was transferred to the Bronx VA Medical 
Center for a plastic surgeon evaluation.  He was transferred 
back to San Juan in July 2003, where he was initially managed 
as an outpatient, but was again admitted in October 2003 for 
further wound care.  In August 2004, the veteran underwent a 
right tensor fascia lata musculocutaneous flap, and 
experienced an episode of acute renal failure complicated by 
fluid overload which was felt to have been complicated by the 
occurrence of several abscess formations at the surgical site 
and bilateral ischial areas.  

VA treatment records from June 2006 reflect that the veteran 
was again admitted to the hospital with multiple pressure 
ulcers.  Albumin at this time was 2.7, creatinine was at 0.8, 
and BUN was at 22.2.  

April 2007 VA DM examination revealed that blood pressure at 
this time was 151/92.  There was no peripheral edema.  
Albumin in March 2007 was noted to be at 3.3, creatinine was 
noted to be at 0.5 (low), and urea nitrogen was 31.2.  The 
overall diagnosis was DM, type II, diabetic nephropathy, and 
chronic pressure skin ulcers.  

Analysis

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  If the diagnostic code refers to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115(a).

38 C.F.R. § 4.115b, Diagnostic Code 7541, pertaining to renal 
involvement in diabetes mellitus, sickle cell anemia, 
systemic lupus erythematosus, vasculitis, or other systemic 
disease processes, provides that the disability is rated as 
renal dysfunction.

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN [blood urea 
nitrogen] more than 80mg% [milligrams per 100 milliliters]; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, warrants a 100 percent rating.  Renal 
dysfunction that is characterized by persistent edema and 
albuminuria with BUN of 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or a limitation of exertion 
warrants an 80 percent rating.  Renal dysfunction with 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101 warrants a 60 percent 
rating.  Renal dysfunction where albumin is constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101 warrants a 30 
percent rating.  Renal dysfunction with albumin and casts 
with history of acute nephritis; or, hypertension that is 
noncompensable under Diagnostic Code 7101 is noncompensably 
disabling.

Under Diagnostic Code 7101, a 10 percent rating is warranted 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.

Turning first to the period prior to August 20, 2003, the 
Board's review of the record reflects that blood pressure 
medication was prescribed at the time of an earlier admission 
that began on July 14, 2003, and that a history of arterial 
hypertension was also acknowledged at that time.  Therefore, 
pursuant to Diagnostic Code 7541 and 7101, the Board will 
assign a 30 percent rating for this disability, effective 
from July 14, 2003.  As for entitlement to an even higher 
rating or earlier assignment of a 30 percent rating, the 
evidence is against such a finding.  More specifically, the 
Board does not find any earlier prescription for Lisinopril 
or blood pressure readings that would entitle the veteran to 
30 percent rating earlier than July 14, 2003, nor are there 
blood pressure readings that would support even higher 
ratings under Diagnostic Codes 7101 and 7451 prior to August 
20, 2003.  In addition, none of the other criteria for a 
rating of 30 percent or more has been shown prior to August 
20, 2003 under Diagnostic Code 7451.  Consequently, the Board 
finds that, for the period of initial rating claim prior to 
July 14, 2003, the veteran's diabetic nephropathy did not 
manifest by symptoms that more nearly approximated arterial 
hypertension requiring continuous medication, as required for 
a compensable rating; and the Board finds that, effective 
from July 14, 2003, the veteran's diabetic nephropathy 
manifested symptoms that more nearly approximated arterial 
hypertension requiring continuous medication, so meets the 
criteria for a 30 percent disability rating from July 14, 
2003.

For the period of initial rating claim from September 7, 2003 
to August 22, 2004, the evidence shows that the veteran's 
diabetic nephropathy has been manifested by symptoms that 
more nearly approximate proteinuria, as required for a 60 
percent disability rating.  The VA examination on September 
7, 2003 revealed findings of acute renal failure and 
proteinuria such that the veteran would be entitled to a 60 
percent rating effective from that date under Diagnostic Code 
7541.  

The Board then finds that, for the period of initial rating 
claim from August 22, 2004 to February 15, 2005, the 
veteran's diabetic nephropathy has been manifested by blood 
urea nitrogen (BUN) over 80mg%.  On August 22, 2004, the 
veteran was found to have BUN at over 80mg%.  Resolving doubt 
in the veteran's favor on the question of etiology of such a 
clinical finding, this finding entitles the veteran to a 100 
percent rating for his diabetic nephropathy, effective from 
August 22, 2004, until his BUN was noted to have resumed 
normal levels on February 15, 2005.  

For the period of initial rating claim from February 15, 
2005, the Board finds that the veteran's diabetic nephropathy 
has been manifested by symptoms that once again more nearly 
approximate proteinuria.  As there is no evidence 
demonstrating the absence of protein that was previously 
found in the veteran's urine, the Board finds that the 
criteria for resumption of a 60 percent rating are met for 
the period of initial rating claim from February 15, 2005.  

The Board finds that a rating higher than 60 percent is not 
warranted from February 15, 2005, as the record does not 
reflect BUN or creatinine values warranting a higher rating 
after that date.  Although the veteran was noted to have lost 
significant weight at the time of his VA examination in April 
2007, it was indicated that this weight loss was not caused 
by his DM.  There is also no evidence that the veteran 
requires regular dialysis or that he suffered from persistent 
edema or had decreased kidney function throughout this 
period.  In fact, at the time of this examination, it was 
noted that the veteran did not exhibit any edema.  

Entitlement to an Increased Rating for DM, Type II

Background

Service connection for DM, type II, was established by a 
December 2002 rating decision, at which time a 20 percent 
rating was assigned, effective December 2001.
The veteran filed a claim for increased rating for this 
disorder in January 2003.  

A VA medical statement from January 2003 reflects that the 
veteran's diagnoses included DM, and that at this time, he 
was being treated with diet, oral medications, and regular 
insulin on a sliding scale, administered subcutaneously three 
times a day.  It was noted that DM was a comorbidity that 
affected the healing process of his wounds and also caused 
microvascular diseases.

A February 2003 VA medical statement notes that since a 
hospitalization beginning in October 2002, the veteran had 
required an 1800 calories diabetic diet, oral medications, 
and regular insulin (approximately 2 units every 6 hours).  
It was again noted that DM was a comorbidity that affected 
the healing process of his wounds (for which he had been 
treated conservatively) in addition to microvascular disease.

VA treatment records from April 2003 reflect that the 
veteran's hospital diabetes regimen was increased the 
previous day.  The admission diagnosis was noted as bed sore.  
It was also noted at this time that the veteran's diabetes 
was complicated by persistent dietary noncompliance.  At the 
end of April, it was also indicated that the veteran 
continued on antibiotic therapy for a urinary tract 
infection.  In early May 2003, it was noted that the 
veteran's bladder was being managed with a Texas catheter 
before admission, and that since admission, a Foley's had 
been in place since January 6, 2003, at which time the 
veteran was found to have bilateral hyronephrosis on renal 
sonogram and urodynamics revealed a high residual, high 
detrusor pressure, and overflow voiding.  He had been started 
on an intermittent catheter since March 26, 2003, and was 
wearing a Texas catheter in between.  Recent volumes on 
catheter were noted to be down.  In mid May 2003, it was 
noted that the veteran's urine was slightly cloudy and he was 
to continue the Foley.  The reporting physician commented 
that apparently, the veteran's bladder decompensated when he 
had an infection.  It was also noted that the veteran was a 
good candidate for a clear intermittent catheterization or a 
catheterizable stoma.  Over the next week, there were blood 
pressure readings of 136/78, 149/76, 120/80, and 140/73.  At 
the end of the week, it was noted that the veteran was a T6-9 
paraplegia with a neurogenic bladder.  It was also noted that 
during this admission the veteran had developed urosepsis and 
bilateral hydronephrosis after the removal of a semi-rigid 
penile prosthesis which was being managed with an external 
catheter.  He had now had an indwelling Foley since May 17.  

In July 2003, it was noted that the veteran's medical history 
included bilateral nephrolithiasis and arterial hypertension, 
and the veteran was discharged on July 17.  On August 20, 
2003, the veteran was again admitted with another urinary 
tract infection, and on September 4, 2003, the veteran was 
discharged with diagnoses of urinary tract infections, acute 
renal failure, bacteremia, DM, type II, and paraplegic with 
decubitus ulcers.  The veteran was once again admitted to the 
hospital on September 24, 2003, due to fever and sedimented 
urine, and discharged on October 1, 2003, with discharge 
diagnoses that included DM, urinary tract infection 
hypertension, and hyperlipidemia.

September 2003 VA eye examination revealed no evidence of 
nonproliferative diabetic retinopathy.  September 2003 VA 
hypertension examination revealed that the veteran reported 
serious complications since his post-service motorcycle 
accident in 1970, including neurogenic bladder and bowel, 
pressure ulcers, and urethral calculi.  It was the opinion of 
this examiner that the veteran's hypertension was an integral 
part of his diabetic nephropathy established by the presence 
of hypertension and proteinuria.  

VA DM examination in February 2005 revealed the history that 
the veteran had T6-T7 paraplegia secondary to a motor vehicle 
accident in 1978.  It was further noted that the veteran had 
a history of multiple hospitalizations due to multiple 
complications relating to his paraplegia, including decubitus 
ulcers with severe infections, including neurogenic bladder 
and bowel, recurrent urinary tract infections, etc.  At one 
point, the veteran had to be hospitalized at the San Juan VA 
for a period of one year for the care of multiple ulcers.  
Currently, he had been hospitalized at the San Juan VA for 
the past year again due to recurrent infected pressure 
ulcers.  The first diagnosis of DM was in 2002, and 
hypertension was first diagnosed in 2003.  

The veteran reportedly followed his diabetic diet on a strict 
basis, and it was indicated that there was no evidence of 
restriction of daily activities on account of diabetes.  The 
veteran was under treatment with Humulin N at the rate of 40 
units subcutaneously in the morning and 10 units 
subcutaneously in the evening, and also was under Humulin R 
sliding scale, as needed.  The veteran's blood sugar had been 
checked on a daily basis since being hospitalized at the 
spinal cord ward.  At the last eye examination in February 
2004, there was no evidence of diabetic retinopathy.  The 
veteran's neurogenic bladder was noted to be secondary to his 
paraplegia.  The diagnosis was DM, type II, insulin required, 
uncontrolled, with nephropathy.

VA DM examination in April 2007 revealed that while the claim 
file was not reviewed by the examiner, the veteran's 
computerized patient record was available for review.  The 
veteran reported no history of ketoacidosis but did report 
several episodes of hypoglycemia while hospitalized, the last 
one occurring on March 27, 2007, which required intravenous 
hypertonic glucose solution for resolving the symptoms and 
improving the glucose levels.  The veteran continued to 
follow a strict diabetic diet while hospitalized.  Changes in 
weight were not found to be related to his DM.  Restrictions 
on activities were found to be related to his paraplegia and 
not on account of DM.  The veteran was currently taking 
regular insulin of 5 units subcutaneously as needed and 
insulin NPH of 25 units subcutaneously on a daily basis.  
Blood pressure at this time was 151/92.  There was no 
peripheral edema.  Albumin in March 2007 was noted to be at 
3.3, creatinine was noted to be at 0.5 (low), and urea 
nitrogen was 31.2.  The overall diagnosis was DM, type II, 
diabetic nephropathy, and chronic pressure skin ulcers.  

Analysis

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent disability rating.  
Diabetes mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

"Regulation of activities" has been defined as the 
situation where the veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities.  
See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining 
"regulation of activities," as used by VA in DC 7913).  In 
Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007), it was 
held that the evidence must show that it is medically 
necessary for a claimant to avoid strenuous occupational and 
recreational activities.  

A note to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a total 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  Id.

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the severity of the 
veteran's DM, type II, and that a higher rating is not 
warranted.  In order to be entitled to the next higher 
evaluation of 40 percent under Diagnostic Code 7913, the 
evidence must show that the veteran's diabetes mellitus 
requires insulin, a restricted diet, and regulation of 
activity.  These criteria are conjunctive, meaning all three 
elements must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 
7 Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).

A review of the veteran's treatment records, and his most 
recent VA examination report, shows that this condition is 
being treated with insulin and a restricted diet.  However, 
the medical evidence of record does not show that the veteran 
has been instructed by a physician to regulate or restrict 
his physical activities due to problems controlling his blood 
sugar.  In fact, the most recent DM examiner specifically 
noted that the any restriction on the veteran's activities 
was related to his paraplegia and not on account of DM.  
Thus, the criteria for a 40 percent rating are not met.

In support of his claim, the Board recognizes that the 
veteran is required to take a significant amount of insulin 
on a daily basis, that he has had lengthy hospitalizations 
over the previous six or seven years, that he has sustained 
recent weight loss, and that his daily activities are indeed 
restricted.  The Board, however, does not find these factors 
to be persuasive when applied to the criteria under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  The evidence demonstrates 
that his lengthy hospitalizations were required for the 
treatment of pressure skin ulcers that are related to his 
nonservice-connected paraplegia, and his weight loss has 
likewise not been related to his DM.  In addition, as was 
noted above, the veteran's diabetes mellitus, type II, is not 
shown to have resulted in a regulation of his activities.  
There is no medical evidence of any kind where a physician 
has indicated that the veteran was required to limit his 
occupational and recreational activities as a result of his 
DM.  As the criteria for assignment of the next higher, 40 
percent, rating are not met, it logically follows that the 
criteria for an even higher rating (60 or 100 percent) are 
likewise not met.

The Board also notes that the veteran is not shown to have 
any compensable complications of his diabetes mellitus that 
have not already been service connected.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note 1.  VA eye examination has 
not found any diabetic retinopathy and this condition 
therefore remains as a noncompensable complication of the 
diabetic process.  


ORDER

An initial evaluation of 70 percent for service-connected 
dysthymia is granted for the entire initial rating period, 
subject to the regulations governing the payment of monetary 
benefits.  

For the period of initial rating claim prior to July 14, 
2003, a compensable initial rating for service-connected 
diabetic nephropathy is denied.

For the period of initial rating claim from July 14, 2003 to 
September 7, 2003, a 30 percent initial rating for service-
connected diabetic nephropathy is granted, subject to the 
regulations governing the payment of monetary benefits. 

For the period of initial rating claim from September 7, 2003 
to August 22, 2004, a 60 percent rating for service-connected 
diabetic nephropathy is granted, subject to the regulations 
governing the payment of monetary benefits.

For the period of initial rating claim from August 22, 2004 
to February 15, 2005, a 100 percent rating for service-
connected diabetic nephropathy is granted, subject to the 
regulations governing the payment of monetary benefits.

For the period of initial rating claim from February 15, 
2005, a 60 percent rating for service-connected diabetic 
nephropathy is granted, subject to the regulations governing 
the payment of monetary benefits.  

Entitlement to a rating in excess of 20 percent for DM, type 
II, for any period of increased rating claim, is denied.  


REMAND

The Board will now address the remaining claims for service 
connection for skin ulcers and decubitus ulcers, and left 
embolus or thrombosis, to include as secondary to service-
connected DM, and entitlement to a TDIU.  The Board first 
recognizes that a VA skin diseases examiner concluded in 
September 2002 and September 2003 that the veteran's ulcers 
were not secondary to his DM, noting in September 2003 that 
his ulcers were typical decubitus ulcers secondary to his 
paraplegia, and a February 2005 VA arteries examiner 
concluded that the veteran's current left leg embolus or 
thrombosis was not caused by his service-connected DM, type 
II, noting that emboli were caused by venous stasis secondary 
to the veteran's paraplegia, unrelated to DM, type II, which 
characteristically affects arterial circulation, not veins.  
However, the February 2005 VA arteries examiner did not offer 
an opinion as to whether the veteran's left embolus or 
thrombosis had increased in severity as a result of the 
veteran's DM that was not due to the natural progress of the 
disease.  Allen v. Brown, 7 Vet. App. 439 (1995).  

As for the veteran's skin ulceration, an April 2005 VA skin 
diseases examiner concluded that right trochanteric tensor 
fascia lata musculocutaneous flap, right hip abscess incision 
and drainage, and right trochanteric skin graft conditions 
were more likely than not related to DM.  Moreover, in an 
effort to address the possibility that the veteran's DM had 
aggravated the veteran's skin ulcers and that service 
connection might thereby be warranted for this disability on 
a secondary basis, after noting that it was known that DM may 
impair the healing process and make the patient more 
susceptible to infections, a VA skin diseases examiner stated 
that it was more likely than not that his diabetes mellitus 
diagnosed three years ago was not causing his ulcers, and the 
examiner went on to state that DM may be delaying the closure 
of the decubitus ulcers and may be helping to maintain some 
degree of infection in the affected areas.  Although the 
examiner then indicated that the degree by which DM was 
affecting the healing process of his decubitus ulcers could 
not be resolved by the examiner without resulting to more 
speculation, the Board is unable to discern from this 
statement whether the examiner was unable to state the degree 
to which infection was maintained in the veteran's ulcers 
because of DM or the degree to which the healing process was 
affected, which the Board does not find to necessarily be 
equivalent.  

Consequently, the Board finds that the veteran's secondary 
service connection claims must be remanded for further 
examination and opinions as to whether there has been 
increases, beyond the normal progress, in the severity of the 
veteran's skin ulcers and decubitus ulcers, and left embolus 
or thrombosis that is proximately due to or the result of his 
service-connected DM, type II.

With respect to the remaining claim for TDIU, since the 
remand of the claims for service connection for skin ulcers 
and decubitus ulcers, and left embolus or thrombosis could 
have a bearing on entitlement to TDIU, the Board finds that 
any decision as to this claim must be held in abeyance 
pending the outcome of the above-noted development.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The Board further 
finds, however, that in view of the February 2005 VA general 
medical examiner's conclusion that the findings at physical 
examination precluded the veteran from obtaining and securing 
a job without addressing whether only service-connected 
disability did so, and the fact that the record does not 
reflect recent examinations regarding the current severity of 
additional service-connected disabilities such as the 
veteran's bilateral shoulder disabilities, the veteran should 
also be afforded an appropriate examination to address 
whether his service-connected disabilities preclude him 
securing or following a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his skin 
ulcers and decubitus ulcers.  The 
veteran's claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's skin ulcers 
and decubitus ulcers are related to his 
service-connected type II diabetes 
mellitus.  

The examiner is also specifically 
requested to provide an opinion as to 
whether it is at least as likely as not 
that some quantifiable component of the 
veteran's skin ulcers and decubitus 
ulcers represents an increase beyond 
normal progress as a result of his 
service-type II diabetes mellitus.  If 
such aggravation is found present, the 
examiner should address the following 
medical issues: (1) The baseline 
manifestations of the veteran's skin 
ulcers and decubitus ulcers found 
present prior to aggravation; (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due 
to the service-connected type II 
diabetes mellitus based on medical 
considerations; and (3) The medical 
considerations supporting an opinion 
that increased manifestations of skin 
ulcers and decubitus ulcers are 
proximately due to the service-
connected type II diabetes mellitus.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his left 
embolus or thrombosis.  The veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's left 
embolus or thrombosis is related to his 
service-connected type II diabetes 
mellitus.  

The examiner is also specifically 
requested to provide an opinion as to 
whether it is at least as likely as not 
that some quantifiable component of the 
veteran's left embolus or thrombosis 
represents an increase beyond normal 
progress as a result of his service-
type II diabetes mellitus.  If such 
aggravation is found present, the 
examiner should address the following 
medical issues: (1) The baseline 
manifestations of the veteran's left 
embolus or thrombosis found present 
prior to aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected type II diabetes 
mellitus based on medical 
considerations; and (3) The medical 
considerations supporting an opinion 
that increased manifestations of left 
embolus or thrombosis are proximately 
due to the service-connected type II 
diabetes mellitus.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  After the above development has 
been accomplished, the veteran should 
also be afforded a VA general medical 
examination.  The claims folder and a 
copy of this remand are to be made 
available to the examiner for review in 
conjunction with the examination.  All 
studies deemed necessary by the 
examiner are to be performed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (dysthymia, diabetic 
nephropathy, residual dislocation, 
right shoulder, residual dislocation, 
left shoulder, DM, type II, and any 
other service-connected disability), as 
opposed to any nonservice-connected 
disabilities and advancing age.  In 
particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disabilities and whether any 
limitation on the veteran's employment 
is likely to be permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


